Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 1 of 12 PageID #: 4




Israel Klein, Esq.
PRDALIS & NOHAVICKA, LLP
950 Third Avenue, 25th Floor
New York, NY 10022
Tel. (212) 213-8511
Fax. (347) 897-0094
Israel@pnlawyers.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
ELAINE MORALES,                                                         :                :
                                                                        :   Index No.:
                           Plaintiff,                                   :
                                                                        :   COMPLAINT AND JURY
                  -against-                                             :   DEMAND
                                                                        :          :
CITY SCRAP METAL, INC., CITY METAL SUPPLY, :
INC., SIMCHA REAL ESTATE HOLDING LLC,                                   :
MICHELE ROTHMAN and ALAN ROTHMAN,                                       :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------x

                                       NATURE OF THE ACTION

        Plaintiff Elaine Morales ("Plaintiff" or "Ms. Morales"), by and through her attorneys,

Pardalis & Nohvicka, LLP, brings this Complaint against Defendants City Scrap Metal, Inc. ("City

Scrap Metal"), City Metal Supply, Inc. ("City Metal Supply"), Simcha Real Estate Holding LLC

("Simcha Real Estate") (City Scrap Metal, City Metal Supply and Simcha Real Estate are

collectively the "Corporate Defendants"), Michele Rothman ("Ms. Rothman") and Alan Rothman

("Mr. Rothman") (Ms. Rothman, Mr. Rothman and Corporate Defendants are collectively

"Defendants"), seeking damages and other appropriate relief for her claims, including violations

of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201 et seq., the New York Labor Law

("NYLL"), Articles 6, §§ 190 et seq., and 19, §§ 650 et seq., as well as the supporting New York

State Department of Labor Regulations, for Defendants' failure to pay Plaintiff overtime
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 2 of 12 PageID #: 5




compensation and to comply with notice and record-keeping requirements. Plaintiff alleges upon

information and belief as follows:

                                  JURISDICTION AND VENUE

        1.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because this action arises under the laws of the United States; namely, the FLSA,

29 U.S.C. §§ 201 et seq.

        2.       This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant

to 28 U.S.C. § 1367(a) because the state law claims are so closely related to the federal claims

that they form part of the same case or controversy.

        3.       This Court may properly maintain personal jurisdiction over Defendants under

Rule 4 of the Federal Rules of Civil Procedure because Defendants' contacts with this state and

this judicial district are sufficient for exercise of jurisdiction over Defendants so as to comply

with traditional notions of fair play and substantial justice.

        4.       Venue is proper in the Eastern District of New York under 28 U.S.C. §§

1391(b)(1) and (2) because Defendants conduct business in this judicial district and because a

substantial part of the acts or omissions giving rise to the claims set forth herein occurred in this

judicial district.

                                              PARTIES

        5.       Plaintiff is a citizen of the State of New York, County of Queens. At all relevant

times, Plaintiff was employed by Defendants and was a covered "employee" within the meaning

of the FLSA, 29 U.S.C. § 203(e), and NYLL § 190(2). At all relevant times, Plaintiff was

employed by Defendants within the meaning of NYLL §§ 2 and 651.




                                                   2
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 3 of 12 PageID #: 6




          6.    Defendant City Scrap Metal is a domestic business corporation organized and

existing under the laws of the state of New York. At all relevant times, Defendant City Scrap

Metal's principal place of business was located at 34-10 Borden Avenue, Long Island City, NY

11101. At all relevant times, Defendant City Scrap Metal met the definition of a covered

"employer" within the meaning of the FLSA, 29 U.S.C. § 203(d) and all regulations thereunder,

29 C.F.R. § 791.2 and NYLL § 2.

          7.    Defendant City Scrap Metal has been the premier scrap metal dealer for the five

(5) boroughs of New York City since 1999. Defendant City Scrap Metal purchases nonferrous

metals such as copper, brass, aluminum, all grades of electrical and communication wire,

stainless steel, air conditioner coils, auto radiator coils and windows (broken down without

glass).

          8.    At all relevant times, Defendant City Scrap Metal maintained control, oversight,

and direction over Plaintiff, including timekeeping, payroll and other employment practices.

          9.    At all relevant times, Defendant City Scrap Metal was engaged in commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

          10.   At all relevant times, Defendant City Scrap Metal's annual gross volume of sales

or income was not less than five hundred thousand dollars ($500,000), exclusive of separate

retail excise taxes, within the meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A)(ii).

          11.   Defendant City Metal Supply is a domestic business corporation organized and

existing under the laws of the state of New York. At all relevant times, Defendant City Metal

Supply's principal place of business was located at 34-14 Borden Avenue, Long Island City, NY

11101. At all relevant times, Defendant City Metal Supply met the definition of a covered




                                                3
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 4 of 12 PageID #: 7




“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and all regulations thereunder,

29 C.F.R. § 791.2 and NYLL § 2.

       12.     Defendant City Metal Supply was formed and controlled by Defendant City Scrap

Metal for the purpose of leasing and/or renting all trucks used by Defendant City Scrap Metal.

       13.     At all relevant times, Defendant City Metal Supply maintained control, oversight,

and direction over Plaintiff, including timekeeping, payroll and other employment practices.

       14.     At all relevant times, Defendant City Metal Supply was engaged in commerce

within the meaning of the FLSA,29 U.S.C. §§ 206(a) and 207(a).

       15.     At all relevant times, Defendant City Metal Supply's annual gross volume of

sales or income was not less than five hundred thousand dollars ($500,000), exclusive of separate

retail excise taxes, within the meaning of the FLSA, 29 U.S.C.§ 203(s)(1)(A)(ii).

       16.     Defendant Simcha Real Estate is a domestic business corporation organized and

existing under the laws of the state of New York. At all relevant times, Defendant Simcha Real

Estate's principal place of business was located at 34-10 Borden Avenue, Long Island City, NY

11101. At all relevant times, Defendant Simcha Real Estate met the definition of a covered

“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and all regulations thereunder,

29 C.F.R. § 791.2 and NYLL § 2.

       17.     Defendant Simcha Real Estate was formed and controlled by Defendant City

Scrap Metal. Defendant Simcha Real Estate owns the building located at 34-10 Borden Avenue,

Long Island City, NY 11101, from which Defendants City Scrap Metal and City Metal Supply

operate and conduct business.




                                                4
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 5 of 12 PageID #: 8




       18.     At all relevant times, Defendant Simcha Real Estate maintained control,

oversight, and direction over Plaintiff, including timekeeping, payroll and other employment

practices.

       19.     At all relevant times, Defendant Simcha Real Estate was engaged in commerce

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       20.     At all relevant times, Defendant Simcha Real Estate's annual gross volume of

sales or income was not less than Five Hundred Thousand Dollars ($500,000), exclusive of

separate retail excise taxes, within the meaning of the FLSA, 29 U.S.C.§ 203(s)(1)(A)(ii).

       21.     Defendant Michele Rothman is a citizen of the State of New York, County of

New York. At all relevant times, Ms. Rothman was the owner, principal, authorized operator,

manager, shareholder and/or agent of the Corporate Defendants. At all relevant times, Ms.

Rothman met the definition of a covered “employer” within the meaning of the FLSA, 29 U.S.C.

§ 203(d) and all regulations thereunder, 29 C.F.R. § 791.2 and NYLL § 2.

       22.     At all relevant times, Ms. Rothman held the discretionary power to create and

enforce personnel decisions on behalf of the Corporate Defendants, including but not limited to:

(1) hiring and terminating employees; (2) setting and authorizing the issuance of wages; (3)

maintaining employee records; (4) setting employees' schedules; (5) instructing, supervising and

training employees; and (6) otherwise controlling the terms and conditions of Plaintiff's

employment with Defendants.

       23.     At all relevant times, Ms. Rothman set and/or approved Corporate Defendants'

payroll policies, including the unlawful practices complained of herein.

       24.     Defendant Alan Rothman is a citizen of the State of New York, County of New

York. At all relevant times, Mr. Rothman was the owner, principal, authorized operator,



                                                5
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 6 of 12 PageID #: 9




manager, shareholder and/or agent of the Corporate Defendants. At all relevant times, Mr.

Rothman met the definition of a covered “employer” within the meaning of the FLSA, 29

U.S.C. § 203(d) and all regulations thereunder, 29 C.F.R. § 791.2 and NYLL § 2.

       25.     At all relevant times, Mr. Rothman held the discretionary power to create and

enforce personnel decisions on behalf of the Corporate Defendants, including but not limited to:

(1) hiring and terminating employees; (2) setting and authorizing the issuance of wages; (3)

maintaining employee records; (4) setting employees' schedules; (5) instructing, supervising and

training employees; and (6) otherwise controlling the terms and conditions of Plaintiff's

employment with Defendants.

       26.     At all relevant times, Mr. Rothman set and/or approved Corporate Defendants'

payroll policies, including the unlawful practices complained of herein.

                                     STATEMENT OF FACTS

       27.     Plaintiff was employed by Defendants as a Bookkeeper for approximately eleven

(11) years, from September 18, 2008, to the present.

       28.     From September 18, 2008, until approximately September of 2014, Plaintiff was

compensated with an annual salary of fifty thousand dollars ($50,000).

       29.     From September of 2014 until approximately November 1, 2019, Plaintiff was

compensated with an annual salary of fifty thousand dollars ($63,000).

       30.     From approximately November 1, 2019, to the present, Plaintiff was compensated

with an annual salary of fifty thousand dollars ($68,200).

       31.     Throughout her employment with Defendants, Plaintiff's duties were administrative

in nature and included answering phone calls, paying bills and company expenses, and invoicing

clients for Defendants' employees.



                                                6
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 7 of 12 PageID #: 10




          32.   Throughout her employment with Defendants, Plaintiff consistently worked in

excess of forty (40) hours per week.

          33.   Throughout her employment with Defendants, Plaintiff typically worked six days

(6) days per week. Plaintiff routinely worked Monday through Friday from approximately 7:30

a.m. to 5:00 p.m., and on Saturday from 7:30 a.m. to 1:00 p.m. Plaintiff rarely took breaks,

including any meal breaks, during the workday.

          34.   Throughout her employment with Defendants, Plaintiff typically worked

approximately fifty-three (53) hours per week.

          35.   Throughout her employment with Defendants, Defendants failed to pay Plaintiff

any overtime compensation for all hours worked in excess of forty (40) hours per week.

          36.   At the time of Plaintiff's hiring, Defendants failed to provide Plaintiff with a notice

of her hourly and overtime rates of pay, and the regular pay day designated by Defendants.

          37.   Throughout her employment with Defendants, Defendants failed to provide

Plaintiff with any wage statements, time sheets, or other documents showing the amount of hours

worked, rate of pay and compensation owed.

                                  COUNT I
                UNPAID OVERTIME WAGES IN VIOLATION OF THE FLSA

          38.   Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

          39.   The FLSA, 29 U.S.C. § 207(a)(1), requires an employer to pay an employee

engaged in commerce or in an enterprise engaged in commerce for all hours worked in excess of

forty (40) hours per week "at a rate not less than one and one-half times the regular rate at which

he is employed."

          40.   Throughout Plaintiff's employment with Defendants, Plaintiff was engaged in


                                                  7
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 8 of 12 PageID #: 11




commerce or in an enterprise engaged in commerce.

          41.   In violation of the FLSA, 29 U.S.C. § 207(a)(1), Defendants failed to pay Plaintiff

any overtime compensation for all hours worked in excess of forty (40) hours per week.

          42.   Defendants' unlawful conduct, as set forth herein, has been willful and intentional.

Defendants were aware, or should have been aware, that the practices set forth in this Complaint

were unlawful. Accordingly, a three (3) year statute of limitations is applicable pursuant to 29

U.S.C. § 255(a).

          43.   As a result of Defendants' violations of the FLSA, Plaintiff has been deprived of

overtime compensation and other wages in an amount to be determined at trial, and is entitled to

recovery of such amounts, liquidated damages, attorneys' fees, costs, disbursements, post-

judgment interest, and other compensation pursuant to 29 U.S.C. § 216(b).

                                  COUNT II
                UNPAID OVERTIME WAGES IN VIOLATION OF THE NYLL

          44.   Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

          45.   Part 142 of Title 12 of the Codes, Rules, and Regulations of the State of New York

requires that “[a]n employer shall pay an employee for overtime at a wage rate of 1 ½ times the

employee’s regular rate.”

          46.   In violation of NYLL §§ 190 et seq. and the supporting New York State Department

of Labor regulations, 12 N.Y.C.R.R. Part 142-2.2, Defendants failed to pay Plaintiff any overtime

compensation for all hours worked in excess of forty (40) hours per week.

          47.   Defendants' failure to pay Plaintiff her overtime compensation lacked a good faith

basis within the meaning of NYLL § 663.

          48.   As a result of Defendants' violations of the NYLL, Plaintiff has been deprived of

                                                  8
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 9 of 12 PageID #: 12




overtime compensation and other wages in an amount to be determined at trial, and is entitled to

recovery of such amounts, liquidated damages, attorneys' fees, costs, disbursements, pre-judgment

and post-judgment interest, and other compensation pursuant to NYLL § 198(1-a).

                             COUNT III
    FAILURE TO PROVIDE TIMELY PAYMENTS IN VIOLATION OF THE NYLL

          49.   Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

          50.   NYLL § 191(1)(d) requires that “[a] clerical and other worker shall be paid the

wages earned in accordance with the agreed terms of employment, but not less frequently than

semi-monthly, on regular pay days designated in advance by the employer."

          51.   In violation of NYLL § 191(1)(d), Defendants failed to timely pay Plaintiff

overtime compensation for all hours worked in excess of forty (40) hours per week.

          52.   As a result of Defendants' violations of the NYLL, Plaintiff has been deprived of

timely overtime compensation and other wages in an amount to be determined at trial, and is

entitled to recovery of such amounts, liquidated damages, attorneys' fees, costs, disbursements,

pre-judgment and post-judgment interest, and other compensation pursuant to NYLL § 198(1-a).

                           COUNT IV
FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS IN VIOLATION OF THE
                             NYLL

          53.   Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

          54.   NYLL § 195(3) requires an employer to furnish to each employee, together with

every payment of wages, a statement that lists the dates of work covered by the payment of wages,

the number of regular hours and overtime hours worked, the regular and overtime rates or rates of

pay, and any allowances claimed.

                                                  9
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 10 of 12 PageID #: 13




          55.   In violation of NYLL § 195(3), Defendants failed to provide Plaintiff with any wage

statements, time sheets, or other documents showing the amount of hours worked, rate of pay and

compensation owed.

          56.   As a result of Defendants' violations of the NYLL, Plaintiff is entitled to recover

from Defendants statutory damages in the amount of two hundred and fifty dollars ($250) per workday

that the violation occurred, up to a maximum of five thousand Dollars ($5,000), together with costs

and attorneys' fees, pursuant to NYLL § 198(1-d).

                             COUNT V
  FAILURE TO PROVIDE NOTICE AT TIME OF HIRING IN VIOLATION OF THE
                               NYLL

          57.   Plaintiff hereby repeats and realleges all allegations set forth as if fully set forth

herein.

          58.   NYLL § 195(1) requires an employer to provide each employee at the time of hiring

with a notice containing the rate or rates of pay and basis thereof, allowances claimed as part of

the minimum wage, and the regular pay day designated by the employer.

          59.   In violation of NYLL § 195(1), Defendants failed to provide Plaintiff at the time of

hiring with a notice of her hourly and overtime rates of pay, and the regular pay day designated by

Defendants.

          60.   As a result of Defendants' violations of the NYLL, Plaintiff is entitled to recover

from Defendants statutory damages in the amount of fifty dollars ($50) per workday that the violation

occurred, up to a maximum of five thousand Dollars ($5,000), together with costs and attorneys' fees,

pursuant to NYLL § 198(1-b).

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands that judgment be entered in her favor awarding the

following:

                                                 10
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 11 of 12 PageID #: 14




   a. Issuance of a declaratory judgment that the practices complained of in this Complaint are

      unlawful under the FLSA, 29 U.S.C. §§ 201 et seq., NYLL Articles 6, §§ 190 et seq., and

      19, §§ 650 et seq., as well as the supporting New York State Department of Labor

      regulations;

   b. A permanent injunction requiring Defendants to pay all statutorily required wages

      pursuant to the FLSA and NYLL, and prohibiting Defendants from engaging in such

      future unlawful conduct ;

   c. Unpaid wages under the FLSA and an additional and equal amount as liquidated

      damages, pursuant to 29 U.S.C. § 216(b) and the supporting United States Department of

      Labor regulations;

   d. If liquidated damages pursuant to FLSA, 29 U.S.C. § 216(b), are not awarded, an award

      of pre-judgment interest pursuant to 28 U.S.C. § 1961;

   e. Unpaid wages under the NYLL and an additional and equal amount as liquidated

      damages, pursuant to NYLL §§ 198(1-a) and 663(1);

   f. An award of statutory damages for Defendants' failure to provide Plaintiff with wage

      statements and notice at the time of hiring, pursuant to NYLL §§ 198(1-b) and (1-d);

   g. An award of pre-judgment interest of nine per cent per annum (9%) pursuant to the New

      York Civil Practice Law and Rules §§ 5001-5004;

   h. An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the New York

      Civil Practice Law and Rules §§ 5003-5004;

   i. An award of reasonable attorneys' fees, costs, disbursements and further expenses up to

      fifty dollars ($50), pursuant to 29 U.S.C. § 216(b) and NYLL §§ 198(1), 198(1-a),

      198(1-b), 198(1-d), and 663(1); and



                                              11
Case 1:19-cv-06682-DLI-CLP Document 1 Filed 11/26/19 Page 12 of 12 PageID #: 15




   j. Any such further and other relief as this Court may deem just and proper.


Dated: New York, New York
       November 26, 2019
                                                   Respectfully submitted,

                                                   PARDALIS & NOHAVICKA, LLP

                                                   /s/ Israel Klein______
                                                   Israel Klein, Esq.
                                                   950 Third Avenue, 25th Floor
                                                   New York, NY 10022
                                                   Tel. (212) 213-8511
                                                   Fax. (347) 897-0094
                                                   Israel@pnlawyers.com
                                                   Attorneys for Defendant




                                              12
